DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) ande 102(a)(2) as being anticipated by Burns et al [US 9,773,700].
►	With respect to claims 1-2, Burns et al (figs 18/19/20, cols 1-12) discloses the claimed multi-layer device comprising:
	a conductive layer (102, col 5 lines 49-58]; wherein the conductive layer is selected from the group consisting of Cu, Co, Ru, a conductive metal  and alloy;
	a dielectric layer (104, cols 5-8) formed on top of conductive layer;
	a via pattern (fig 18) formed in the dielectric layer, wherein the via pattern is comprised of a plurality of channels (cavities 802 & 1002, trench 1802) and columns (protrusion defined by material 104),  wherein a first portion (802/1002) of the via pattern extends vertically downwards through the entire dielectric layer to directly contact the conductive layer, wherein a second portion (1802) of the via are broken up in to three or more channel by different sections of the dielectric layer” OR “wherein the some of the plurality of channels in the via pattern are not broken up in to three or more channel by different sections of the dielectric layer”.  And this rejection is based the scope of “wherein the some of the plurality of channels in the via pattern are not broken up in to three or more channel by different sections of the dielectric layer”.  
►	With respect to claims 3-4 and 7-8, Burns et al discloses  wherein the via pattern is filled with a conductive metal (figs 19 & 20, col 8 ); wherein the conductive metal used to fill the via pattern is selected from the group consisting of Cu, Co, Ru, a conductive metal and alloy
►	With respect to claim 5, Burns et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as Cu, col 8 lines 51- 64) and the conductive layer is comprised of second material (conductive metallic material such as Cu, col 5 lines 49-58), wherein the first material and the second material are the same material.
►	With respect to claim 6, Burns et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as Cu, col 8 lines 51- 64) and the conductive layer is comprised of second material (conductive metallic material such as Al, col 5 lines 49-58), wherein the first material and the second material are the different materials.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8  are rejected under 35 U.S.C. 103 as being unpatentable over Rullan et al [US 2017/0047248] in view of Wallace [US 2019/0206728]
►	With respect to claims 1-2, Rullan et al (fig 2I, text [0001]-[0036]) discloses multi-layer device comprising:
	a conductive layer (103C/201C); wherein the conductive layer is selected from the group consisting of Cu, Co, Ru, a conductive metal  and alloy;
	a dielectric layer (107) formed on top of conductive layer;
	a via pattern (217/219) formed in the dielectric layer, wherein the via pattern is comprised of a plurality of channels (217, 219) and columns (protrusion defined by material 107),  wherein a first portion (219) of the via pattern extends vertically downwards through the entire dielectric layer to directly contact the conductive layer, wherein a second portion (217) of the via pattern extends vertically downwards without coming into direct contact with the conductive layer.
	Rullan et al does not expressly disclose some of the plurality of channels in the via pattern are broken up into multiple channels by sections of the dielectric layer;  wherein the some of the plurality of channels in the via pattern are broken up in to three or more channel by different sections of the dielectric layer.
	However, Wallace et al (figs 25 & 27) teaches some of the plurality of channels (2410) in the via pattern are broken up into multiple channels by sections of the dielectric layer (105);  wherein the some 
	It would have been obvious for those skilled in the art modify device of Rullan et al by using some of the plurality of channels being broken up in to three or more channel as being claimed, per taught by Wallace, to provide designed conductive path as  being needed for multi-layer device.
►	With respect to claims 3-4 and 7-8, Rullan et al discloses  wherein the via pattern is filled with a conductive metal (113, text [0033]-[0034]) ); wherein the conductive metal (W or Cu) used to fill the via pattern is selected from the group consisting of Cu, Co, Ru, a conductive metal and alloy
►	With respect to claim 5, Rullan et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as W, text [0034])  and the conductive layer is comprised of second material (conductive metallic material such as W, text [[0030]), wherein the first material and the second material are the same material.
►	With respect to claim 6, Rullan et al discloses wherein the conductive metal used to fill the via pattern is comprised of a first material (conductive material such as Cu) and the conductive layer is comprised of second material (W/Ru), wherein the first material and the second material are the different materials.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819